Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on September 11, 2019. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Lavertu et al., U.S. Patent Application Publication No. US 2019/0256078, in view of Yu et al., U.S. Patent Application Publication No 2012/0035795, hereinafter referred to as Lavertu and Yu, respectively.

6.	Regarding independent claims 1, Lavertu discloses a hybrid electric vehicle, comprising: an internal combustion engine; a battery; an electric motor operatively coupled to the battery; and an electronic control unit to: receive route information for a route to be driven by the hybrid 

7.	Yu teaches creating a new updated battery charge strategy and profile based on current actual SOC level and vehicle state.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

Iterating operations of: measuring a current state of charge (SOC) of the battery; using at least the measured SOC and an initial co-state value stored in a memory, performing a process to iteratively update the initial co-state value to obtain an updated co-state value; using at least the updated co-state value, computing an updated control value; and applying the updated control value to control a usage of the battery and the internal combustion engine.

9.	Claims 2-9 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 10, Lavertu discloses a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations of: receiving route information for a route to be driven by a hybrid electric vehicle; and after receiving the route information, measuring a current state of charge (SOC) of a battery of the hybrid electric vehicle; using at least the measured SOC, 

11.	Yu teaches creating a new updated battery charge strategy and profile based on current actual SOC level and vehicle state.

12.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

performing a process to iteratively update the initial co-state value to obtain an updated co- state value; using at least the updated co-state value, computing an updated control value; and applying the updated control value to control a usage of the battery and an internal combustion engine of the hybrid electric vehicle.

13.	Claims 11-18 depend from claim 10 and are therefore allowable.

14.	Regarding independent claims 19, Lavertu discloses a method, comprising: receiving route information for a route to be driven by a hybrid electric vehicle; and after receiving the route information, measuring a current state of charge (SOC) of a battery of the hybrid electric vehicle; using at least the measured SOC, computing an updated control value; and applying the updated control value to control a usage of the battery and an internal combustion engine of the hybrid electric vehicle.



16.	Regarding independent claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

iterating operations of: measuring a current state of charge (SOC) of a battery of the hybrid electric vehicle; using at least the measured SOC and an initial co-state value stored in a memory, performing a process to iteratively update the initial co-state value to obtain an updated co- state value; using at least the updated co-state value, computing an updated control value; and applying the updated control value to control a usage of the battery and an internal combustion engine of the hybrid electric vehicle.

17.	Claim 20 depend from claim 19 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665